IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 145 MM 2016
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
NIHEEM KEYS,                              :
                                          :
                   Petitioner             :


                                     ORDER


PER CURIAM

      AND NOW, this 22nd day of December, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED.